Citation Nr: 0704967	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  96-45 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for skin disorder 
(claimed as skin cancer).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active service from April 1942 to December 
1945.

By rating decision in February 1985, service connection for 
PTSD and residuals of ulcerated sunburns was denied.  The 
veteran was notified of that decision by letter in March 
1985.  

This appeal arises from a July 1993 rating decision from the 
New York, New York Regional Office (RO) that denied service 
connection for PTSD.  A Notice of Disagreement was filed in 
August 1993 which indicated that the veteran was also 
including the issue of entitlement to service connection for 
a skin disorder.  A Statement of the Case as to both issues 
was issued in October 1996.  A substantive appeal as to both 
issues was filed in November 1996 with no hearing requested.  
Additionally, in November 1996, another substantive appeal 
was filed with a request for a hearing at the RO before a 
Member of the Board.  In a written statement dated in October 
2000, the veteran withdrew his request for a Board hearing.

When this case was previously before the Board in March 2001, 
the Board reopened the veteran's claims and remanded them for 
additional development and adjudication.  This having been 
completed, the case is again before the Board.  

In January 2007, the Board granted the veteran's motion to 
advance his case on the Board's docket.


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
veteran engaged in any combat activity.

2.  The evidence of record does not indicate that the 
veteran's PTSD is related to a corroborated in-service 
stressor.

3.  The evidence of record does not demonstrate that the 
veteran developed a skin condition, to include skin cancer, 
during service or within one year after service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).

2.  A skin condition, to include skin cancer was not incurred 
in or aggravated by active military service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in March 2001 and January 2004, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claims for service connection, 
as well as the type of evidence VA would assist him in 
obtaining.  The veteran was also informed that he should send 
to VA evidence in his possession that pertains to the claim, 
and was advised of the basic law and regulations governing 
the claims, the cumulative information and evidence 
previously provided to VA (or obtained by VA on the veteran's 
behalf), and provided the basis for the decisions regarding 
the claims.  The RO also provided the veteran and his 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claims, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claims 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
July 2006 Supplemental Statement of the Case, and prior to 
the transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, however, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, supra.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
volumous post-service private and VA treatment reports, VA 
examinations, and statements submitted by the veteran and his 
representative in support of his claims.  The Board also 
notes that this case has been remanded for additional 
development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as malignant tumors, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

A.  PTSD.

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If the claimed stressor is not combat related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  However, when a claim 
of PTSD is based on a non-combat stressor, "the non-combat 
veteran's testimony alone is insufficient proof of a 
stressor," Dizoglio v. Brown , 9 Vet. App. 163, 166 (1996), 
and "credible supporting evidence of the actual occurrence 
of an in-service stressor cannot consist only of after-the-
fact medical nexus," Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

Following a careful review of the record, the Board finds 
that service connection is not warranted for PTSD.  

The medical evidence in this case indicates that the veteran 
has been diagnosed with PTSD.  The Board will therefore focus 
on the evidence in the record concerning the veteran's combat 
status and whether there is credible supporting evidence that 
the claimed in-service stressor or stressors occurred, and if 
so, whether there is a link, established by medical evidence, 
between current symptoms and an in-service stressor(s).

In this case, the veteran states that his stressors consist 
of general combat exposure while serving on Guadalcanal in 
World War II, being subject to sniper fire, interviewing 
American ex-POWs, and having to shoot a Japanese woman.  
Specifically, the veteran stated that he was subject to 
shellings, bombings, and sniper fire while working on the 
airfield and as a mapmaker and surveyor on Guadalcanal 
Island. He indicated that he fired back at low flying planes.  
He stated that he knew several buddies that were injured or 
killed, although he could not recall any names.  In regards 
to an incident where he says he shot a Japanese woman, the 
veteran reported that this took place when surveying the 
Solomon Islands in early 1944.  They needed to keep the 
Japanese away from their small survey boats.  The veteran 
also indicated that he was subject to attack from Japanese 
when guarding company rifles and equipment.  And he indicated 
that he has had nightmares as a result of things that he was 
told by ex-POWs regarding forced marches in the Philippines 
among other things.  

When this matter was before the Board in March 2001, it was 
remanded in part in order to give the RO an opportunity to 
verify any of the stressors identified by the veteran.  The 
RO requested records from the NPRC pertaining to any military 
service in the Philippines, or Guadalcanal or Solomon 
Islands.   The NPRC indicated that there was no evidence of 
service in the Philippines, but forwarded other detailed 
service records for the veteran.  In addition, the RO 
contacted the NAVFAC (Naval Facilities Engineering Command) 
Historical Program that also responded with detailed service 
records regarding the veteran's unit activities in World War 
II.  These records indicated that the veteran's unit was 
formed in November 1943 and arrived at Banika in the Russells 
in the Solomon Island chain, northwest of Guadalcanal, in 
March 1944.  The veteran's unit was tasked with maintaining 
American naval installations previously constructed on 
Banika, to include caring for airfields and roads, operating 
a fuel-storage depot, and unloading cargo from ships.  In 
1945, the unit also began dismantling military facilities 
that were no longer needed because the battlefront had moved 
beyond the Solomons.  A review of these records, however, 
also indicated no record of combat activities or casualties 
and also indicated that the last Japanese had been expelled 
from the Solomons more than a year before the veteran's unit 
arrived.  Specifically, the response from the NAVFAC 
Historical Program stated that the battalion's monthly 
reports for March and April 1944 would likely have reported 
an incident of the kind described by the veteran, where the 
veteran shot at a Japanese woman.  Instead, the reports did 
not indicate any such incident, and also did not report any 
combat activities or casualties during this period.  The 
report of the NAVFAC Historical Program also indicated that 
there were no records supporting the veteran's statement that 
he interviewed American ex-POWs during the summer of 1945.  
It was noted that this activity was not discussed in the 
monthly reports for the summer of 1945, nor was it mentioned 
elsewhere.  In sum, the RO's research failed to corroborate 
any combat activity or any of the veteran's stressors, 
including those claimed to be related to combat.

In light of the foregoing, the Board must deny the veteran's 
claim.  While the veteran has presented evidence indicating 
that he has been diagnosed with PTSD, there is no supporting 
evidence in the record tending to confirm any combat activity 
or his in-service stressors, including those claimed to be 
related to combat.  In this regard, the Board does not in any 
way wish to discount the veteran's experiences or his honored 
service in World War II.  The Board notes, however, that in 
order to grant service connection for PTSD, credible 
supporting evidence that the claimed in-service stressor 
occurred must be obtained.  38 C.F.R. § 3.304(f); Cohen.  
This has not been accomplished in this case.  Without 
credible supporting evidence that the claimed in-service 
stressors occurred, service connection for PTSD is not 
available.

B.	Skin cancer.

In this case, the veteran has been diagnosed as having 
seborrheic keratosis, and basal cell and squamous cell 
carcinoma of the upper body.  Therefore, although the Board 
has reviewed the lay and medical evidence in detail, the 
Board will focus its discussion on evidence that concerns 
whether the veteran's current disability is related to a 
disease or injury in service.  

The veteran's medical records indicate a long history of skin 
disease involving the upper body, including the back, chest, 
arms, head, neck, scalp, and shoulders.  He has had multiple 
biopsies starting the early 1980s.  He has been diagnosed 
with multiple basal cell carcinomas in addition to at least 
two large squamous cell carcinomas.

In order to assist the veteran with his claim, the veteran 
was afforded a VA examination for his claim in November 2005.  
The examiner indicated that the veteran's claims file was 
available and reviewed in connection with the examination.  
The examiner noted the veteran's medical history and, after 
examination, diagnosed the veteran with seborrheic keratosis, 
and basal cell and squamous cell carcinoma of the upper body.  
Regarding a nexus to service, the examination stated 
that"[i]t is not as likely as not that the present skin 
disorder had its onset during military service.  It appears 
that the cancerous skin lesions began to appear in the early 
1980s, which would be about 35 years after he was released 
from the military."

At this point, the Board also notes that the record contains 
the opinion of the veteran's dermatologist dated in July 
1993.  This report indicates that this physician was the 
veteran's primary dermatologist since April 1991, and that he 
had treated the veteran for multiple skin cancers on the 
veteran's back and chest.  The veteran indicated that he had 
severe ulcerative sun burns during service and spent months 
at a time in the sun not wearing a shirt.  The physician also 
noted that it was common knowledge that skin cancers develop 
more commonly in sun exposed areas, especially in people with 
marked sun exposure.  This physician then stated that "[i]t 
is possible that the damage that he got in the early 1940s 
contributed severely to his development of these skin 
cancers."  

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's skin 
condition, to include skin cancer, is related to service.  In 
this case, there is no evidence of a skin disability in 
service, and the veteran's post-service medical records first 
indicate the development of skin disease and skin cancers in 
the early 1980s.  In addition, the November 2005 VA examiner, 
who examined the veteran and his claims file in connection 
with the claim, indicated that it was not likely that the 
veteran's skin condition, to include cancer, related to his 
military service.  While, the July 1993 physician indicated a 
possible link to service based on the veteran's sun exposure, 
the Board notes that entitlement to service connection may 
not be based on speculation or remote possibility.  An 
opinion noting that that the veteran's condition may possibly 
be related to his service, is insufficient to form a basis 
for a grant of service connection.  38 C.F.R. § 3.102 (2003).  
See, e.g., Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative to provide medical nexus evidence to well ground 
cause of death claim); Winsett v. West, 11 Vet. App. 420, 424 
(1998) (physician's opinion in cause of death case that list 
of conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).

While the veteran may feel that his condition is related to 
his service, the Board notes that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The medical evidence in this case is against a finding 
linking the veteran's skin condition, to include skin cancer, 
with the veteran's active duty service.  Accordingly, 
entitlement to service connection for this disability must be 
denied.  


ORDER

Service connection for PTSD is denied.

Service connection for a skin condition, to include skin 
cancer, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


